IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE EYE CENTER OF CENTRAL                    : No. 549 MAL 2020
PENNSYLVANIA, LLP AND SCOTT                  :
HARTZELL, M.D.,                              :
                                             : Petition for Allowance of Appeal
                   Respondents               : from the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
DANIEL FASSERO, M.D. AND CENTRAL             :
VISION EYECARE, LLC,                         :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.

     Respondent’s request for attorneys’ costs and fees pursuant to Pa.R.A.P. 2744 is

DENIED.